Citation Nr: 1718781	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-18 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbar muscle spasm, small herniated disc spondylosis condition (exclusive of the period from August 3, 2011, to September 30, 2011, when a temporary 100 percent rating was in effect).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 16, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left hip and pelvis degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to February 2006 and from August 2006 to February 2009.

This case comes from the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision issued by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left hip and pelvis DJD and assigned an initial 10 percent evaluation effective February 28, 2009.  The RO also reduced a 40 percent evaluation for service connected lumbar spasm, small herniated disc spondylosis condition (hereinafter referred to as lumbar spine disability) to 10 percent, effective April 23, 2010.  

The Veteran's claims are now under the jurisdiction of the San Juan, Puerto Rico RO.

In an August 2012 rating action, the RO awarded TDIU effective March 17, 2011.  In a July 2015 decision, the Board restored the 40 percent rating for the lumbar spine disability; both issues were remanded for further development.  The claim was also remanded for additional development in February 2016.  Because these actions did not represent a total grant of the benefits sought on appeal, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a higher initial rating for left hip and pelvis degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's lumbar spine disability has manifested with pain and limitation of motion, but did not result in unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to March 16, 2011.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for a TDIU have been met prior to March 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran with notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements regarding an increased rating were accomplished in April 2010 and September 2010 letters that were provided before the adjudication of the claim.  VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA and private medical records, and records from the Social Security Administration (SSA) with the claims folder.  Additionally, the Veteran was afforded multiple VA examinations addressing his lumbar spine disability in October 2010, November 2011, June 2015, and December 2015 to aid with the adjudication of the appeal.  Collectively, the examinations of record adequately evaluate his lumbar spine disability to include interviews with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  The duty to assist has been met.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for Diagnostic Codes (DCs) 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the current 40 percent rating contemplates that forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2016). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016). 

Analysis

The Veteran is currently in receipt of a 40 percent rating under 38 C.F.R. § 4.71a, DC 5243. 

Under the General Rating Formula, the next highest rating of 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The record shows that forward flexion was measured at 60 degrees at the VA examination in April 2010, at 10 degrees in November 2011, and at 35 degrees in June 2015 and December 2015.  At each of these examinations the VA examiners provided clinical assessments that unfavorable ankylosis was not present.  The SSA, VA and private outpatient treatment records also do not contain any clinical findings of unfavorable ankylosis.

As the findings do not reflect evidence of unfavorable ankylosis of the thoracolumbar spine, the criteria for the next higher rating based on combined range of motion have not been met.  Furthermore, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016) pertaining to functional impairment are not applicable, because the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

As reflected in the VA examination reports and medical treatment records, the evidence does not show that within a prior 12-month period during any part of the appeal period, there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks so as to warrant a rating in excess of 40 percent.  During the June 2010 VA examination, the Veteran denied any prescribed periods of bedrest due to IVDS.  Also, at the June 2015 and December 2015 VA examinations, the examiners recorded that the Veteran had not had any incapacitating episodes requiring bed rest over the previous 12 months due to IVDS. 

As the evidence does not show there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least six weeks within any prior 12-month period, a 60 percent is not warranted.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

Finally, the Board has considered whether separate ratings are warranted for other neurologic abnormalities considerations.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2016).  As reflected in the reports of the VA spine examinations and other evidence during the appeal period, the evidence does not show any objective neurologic abnormalities associated with the Veteran's lumbar spine disability other than radiculopathy of the bilateral lower extremities, for which the Veteran is separately compensated.  The Veteran has not reported and there is no evidence showing that he has had any bowel, bladder or other neurologic abnormalities associated with the his lumbar spine disability.  

The preponderance of the evidence is against the grant of any higher or separate rating.  As such, there is no doubt to be resolved, and higher or additional separate schedular ratings are not warranted for the service-connected lumbar spine disability.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU 

The Veteran's claim for an increased rating for his lumbar spine disability was received on October 14, 2009.  The Veteran has asserted that this disability renders him unemployable.  See VA examination reported dated August 2008 and VA Form 21-8940, Application for Compensation Based on Unemployability dated in November 2009 and April 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that an increased rating claim encompasses a claim for a total disability rating based on individual unemployability (TDIU), where raised by the record.  Although the RO has granted TDIU benefits effective March 17, 2011; the Board must consider whether the Veteran is entitled to TDIU for the appeal period prior to March 17, 2011.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rice, 22 Vet. App. at 454-55.  

TDIU is granted where service-connected disabilities are so severe that it is impossible for the Veteran to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration is given to the Veteran's level of education, special training, and previous work experience.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

While SSA decisions regarding unemployability are not controlling for VA, they are relevant and should be weighed and evaluated.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Prior to March 17, 2011, the Veteran was service-connected for: lumbar muscle spasm small herniated disc spondylosis rated at 40 percent; left shoulder impingement syndrome rotator cuff tendon partial tear and anterosuperior labral tear (hill-sachs deformity) status post arthroscopy tendinopathy rated at 20 percent; mood disorder depressive type rated at 10 percent; right hip and pelvis degenerative joint disease rated at 10 percent; left hip and pelvis degenerative joint disease rated at 10 percent; right knee degenerative joint disease rated at 10 percent; right wrist hammate bone contusion rated at 10 percent; hypertension rated at 10 percent; insect bite, status post incision and drainage of skin abscess of right thigh rated at 10 percent.  Each of these disability evaluations were effective February 28, 2009.

Effective September 8, 2010, the Veteran's additional service-connected disabilities included: radiculopathy of right lower extremity secondary to lumbar muscle spasm, small herniated disc spondylosis rated at 20 percent; and radiculopathy of left lower extremity secondary to lumbar muscle spasm, small herniated disc spondylosis rated at 20 percent.

Accordingly, the Veteran was in receipt of a combined disability rating of 80 percent, from February 28, 2009; and of 90 percent from September 8, 2010.  Thus, the Veteran meets the schedular criteria for TDIU, pursuant to 38 C.F.R. § 4.16 (a), beginning February 28, 2009.   

The record reflects that the Veteran's highest level of education is two years of college and training experience as a paramedic from 2002 to 2003.  The Veteran worked as a military police officer from 2005 to 2009, and as a roof repairer from 2004 to 2005.  According to a SSA Work History Report, the Veteran reported work experiences as a laborer, machine operator and military police.  It further shows that his work as a machine operator included loading metal bars for melting, loading and unloading trucks, cleaning, and making molds.  His past work experience is physical and requires use of his hands and fingers, as well as use of his lower extremities to access equipment and mechanisms.  See VA Forms 21-8940, Application for Compensation Based on Unemployability dated November 2009 and April 2010; and SSA Work History Report, undated.

SSA records reflect that in January 2008, Dr. V. conducted a psycho-neurological report.  During the consultation, the Veteran reported relationship problems, secondary to work problems, physical and mental health problems.  He further reported difficulty concentrating, reading, and carrying out instrumental activities of life, which affect his relationships with his partner and work.  In April 2008, a contracted physician conducted a SSA Orthopedic Evaluation involving the lumbar spine.  The physician concluded that the Veteran was not disabled for sitting, walking, lifting, and carrying loads or objects, hearing, speaking, or traveling.  

At the August 2008 VA general medical examination, the Veteran reported that he was unemployed due to back problems and depressive disorders.  The examiner stated that the service-connected hypertension and insect bite had no effect on the Veteran's daily activities.  At the August 2008 VA spine examination, the examiner did not provide comment on the Veteran's ability to function in a work environment.

In October 2009, during a VA examination, the Veteran reported that he was unemployed for "2 to 5 years" due to "multiple body complaints."  

In January 2010, SSA determined that the Veteran was not disabled from September 25, 2006 through to January 27, 2010.  SSA also found that the Veteran had the "the residual functional capacity to perform light work," although he was limited to "simple unskilled mental functions."  This decision was based on service-connected disabilities including left shoulder and back conditions, right leg and wrist injury, arterial hypertension and depressive disorder. 

In April 2010, a VA examiner opined that the Veteran's service-connected lumbar spine disability caused him to be unable to perform employment activities requiring prolonged standing, ambulation, heavy lifting, or strenuous exercises.  The examiner noted the Veteran was capable, however, of sedentary (clerical) work with intermittent standing and sitting time.  

At a VA general medical examination in November 2011, the Veteran reported that he had not worked since 2009 due to his lumbar spine disability and other service-connected conditions.  Following review of the claims file, clinical interview, and physical examination, the examiner opined that the Veteran's service-connected conditions do not allow him to obtain any type of employment due to chronic pain and significant limitation of motion.  The examination report details the examiner's findings with respect to the impact of each service-connected disability and the opinion regarding occupational functioning is generally consistent with those findings.

In this case, the Veteran has been unemployed since exiting service on February 27, 2009.  The medical and lay evidence persuasively demonstrates that his service-connected disabilities, his lumbar spine disability in particular, cause significant functional and occupational impairment.  This impairment would likely preclude him from working in most jobs involving physical labor due to significant limitations with performing work assignments in seated positions, and those involving prolonged walking, standing, and lifting.  

The Board also finds that the evidence persuasively demonstrates that the Veteran would likely be precluded from securing and maintaining sedentary labor as well, in light of his educational background and work experience, and with consideration of the combined effects of his service-connected lumbar spine (as well as other service-connected physical conditions) and psychiatric disabilities.  Indeed, while a VA examiner in November 2011 determined that the Veteran's service-connected depressive symptoms alone would not preclude employment, he noted that the Veteran's history is full of chronic complaints of physical pain related to his service-connected conditions.  The examiner explained that there is a direct and cyclical association between pain and psychiatric symptoms, in that pain causes depression and depression causes and intensifies pain.  

Further, to the extent that the record suggests that the Veteran could perform the physical requirements of light and sedentary type employment, it is likely that such employment would be no more than marginal, in light of his educational background and work experience.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).

The Board is mindful that SSA determined that the Veteran was not unemployable prior to January 2010; however, SSA decisions regarding unemployability are not controlling for VA.  Moreover, SSA's January 2010 decision was in part based on its determination that "[t]he claimant's acquired job skills do not transfer to other occupations within the residual functional capacity . . .  [c]onsidering the claimant's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that the claimant can perform."  Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.  

Based on the totality of the evidence and affording the Veteran the benefit of the doubt, the Board finds he is unable to perform the physical and mental acts required for substantially gainful employment due to his service-connected disabilities, and specifically his lumbar spine disability.  38 U.S.C.A. § 1155.  Accordingly, TDIU is granted for the appeal period prior to March 17, 2011.  

ORDER

Entitlement to an evaluation in excess of 40 percent for lumbar muscle spasm, small herniated disc spondylosis (exclusive of the period from August 3, 2011 to September 30, 2011, where a temporary 100 percent rating was in effect) is denied.

Entitlement to TDIU prior to March 17, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Additional development is necessary prior to appellate review of the claim for a higher rating for the service-connected left hip and pelvis degenerative joint disease.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, range of motion testing in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's left hip and pelvis disability.  

The VA general medical examination in November 2011 did not include an assessment of pain upon both active and passive range of motion, and in weight bearing and non-weight bearing.  In addition, although the examiner indicated pain caused additional functional loss upon abduction, he did not express functional loss in degrees of additional range of motion lost during flare-ups and after repetition.  These findings are required by VA regulations as interpreted by courts.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran must be afforded a new examination that includes all necessary information discussed above.

On remand the file should be updated with any relevant VA treatment records since December 2015.

Accordingly, this issue is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since December 2015.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected left hip and pelvis degenerative joint disease.  The examiner must review the claims file and address the following:

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so. 

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups and with repetitive use over time.  If feasible, the additional functional impairment should be expressed in terms of the degree of additional range of motion loss.  

These findings are required by VA regulations as interpreted by courts.  If it is not possible to provide the requested ranges of motion and/or opinions on additional functional impairment/loss without resort to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefit sought are not granted in full, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should thereafter be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


